Citation Nr: 0334907	
Decision Date: 12/12/03    Archive Date: 12/24/03	

DOCKET NO.  02-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
bilateral defective hearing.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
April 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

Good or sufficient cause having been shown, this case has 
been advanced on the docket pursuant to the provisions of 
38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran currently exhibits Level VI hearing in his 
service-connected right ear, and Level XI hearing in his 
service-connected left ear.  

2.  The veteran's service-connected disabilities, consisting 
of bilateral hearing loss, evaluated as 50 percent disabling, 
and tinnitus, evaluated as 10 percent disabling, when taken 
in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for bilateral 
defective hearing is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.86(a) and Part 4, Code 6100 (2003).

2.  The veteran's service-connected disabilities render him 
individually unemployable.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 4.3, 4.16 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA has promulgated 
regulation s codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  In that regard, in 
correspondence of February 2002, the veteran's accredited 
representative informed the RO that the veteran had no 
additional medical evidence to submit.  Significantly, at 
that time, it was requested that the veteran's claim be 
adjudicated "as soon as possible," inasmuch as the veteran 
was 89 years of age.  In correspondence of April 2002, the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide any additional 
information necessary to obtain any evidence which had not 
already been obtained.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the veteran what evidence would 
be secured by the VA, and what evidence would be secured by 
the veteran, is harmless.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to notify or assist the veteran 
exists in this case.  



Factual Background

A private audiometric examination conducted in March 1999 was 
significant for diagnoses of a moderate mixed hearing loss in 
the right ear, and a moderate to severe sensorineural hearing 
loss in the left ear. 

A VA general medical examination conducted in April 2002 was 
significant for diagnoses of well-controlled high blood 
pressure; coronary artery disease on multiple medications, 
with no chest pain; hyperlipidemia on simvastatin; carotid 
stenosis, status post endarterectomy; renal insufficiency; 
and mild anemia.

On VA audiometric examination in April 2002, the veteran 
complained of bilateral hearing loss, more pronounced in his 
left ear than his right.  Audiometric testing revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
AVG
RIGHT EAR
50
50
55
75
85
69
LEFT EAR
55
60
80
100
105+
86+

Speech discrimination ability was 68 percent in the right ear 
and 6 percent in the left ear.  The pertinent diagnoses were 
moderate to severe sensorineural hearing loss in the right 
ear, and moderate to profound sensorineural hearing loss in 
the left ear.

Noted at the time of examination was that the veteran's 
hearing loss negatively impacted his life, inasmuch as it 
decreased his ability to effectively communicate with family 
and friends.  Given the severity of the veteran's hearing 
loss, he was employable, though the activities of daily 
living would be hampered, in particular, telephone 
communication, and communication in the presence of 
background noise, as well as enjoyment of television and 
radio.

A VA otologic examination conducted in May 2002 reflected 
diagnoses of tinnitus by history; no active ear disease; and 
bilateral sensorineural hearing loss. 

A private audiometric examination conducted in April 2002 was 
significant for diagnoses of a moderate sensorineural hearing 
loss in the right ear, and a severe sensorineural hearing 
loss in the left ear.  

In correspondence of June 2002, the veteran's private 
physician indicated that he (i.e., the veteran) had been 
under his care for ear problems of longstanding duration.  
Additionally noted was that, as determined by audiometric 
testing, the veteran had no useful hearing in his left ear.  
The veteran's right ear was felt to be significantly 
diminished both for pure tone and speech discrimination 
functions.  In the opinion of the veteran's private 
physician, his hearing loss was a "significant limiting 
factor" in the personal, social, and potential employment 
aspects of his life. 

In a September 2002 follow-up to his previous correspondence, 
the veteran's private physician indicated that the severity 
of the veteran's hearing loss was such that he experienced 
significant problems in hearing ordinary or typical 
conversation, in particular, in situations where he was not 
face to face with a speaker in a quiet environment.  In the 
opinion of the veteran's physician, his (hearing) condition 
was "permanently severe," such that he was unable to work in 
any normal atmosphere without putting himself or others "in 
harm."  

In correspondence of late October 2002, the veteran's private 
physician indicated that, in his opinion, the veteran was 
unemployable due to his severe hearing loss.

Following a review of the veteran's file in November 2002, a 
VA physician indicated that the veteran's bilateral 
sensorineural hearing loss and tinnitus would have an impact 
on his ability to perform physical and sedentary work 
"because of the severity of the hearing loss." 

Pertinent evidence of record is to the effect that the 
veteran has completed high school.  He has had occupational 
experience as a machinist administrator, and last worked in 
July 1990.  The veteran's service-connected disabilities 
consist of bilateral hearing loss, evaluated as 50 percent 
disabling; and tinnitus, evaluated as 10 percent disabling.  
The combined evaluation currently in effect for the veteran's 
service-connected disabilities is 60 percent.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected bilateral defective hearing.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry in the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100 (2003).  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, the Roman Numeral designation for hearing 
impairment is to be determined from either Table VI or 
Table VIa, whichever results in the higher numeral, with each 
ear being evaluated separately.  38 C.F.R. § 4.86(a) (2003). 

In the present case, based on a VA audiometric examination in 
April 2002, the veteran exhibits Level VI hearing in his 
service-connected right ear, and Level XI hearing in his 
service-connected left ear.  These findings are consistent 
whether applying the provisions of Table VI or Table VIa.  
[See 38 C.F.R. § 4.86(a) (2003)].  A private audiometric 
examination, likewise conducted in April 2002, yielded 
essentially similar audiometric findings, noting the presence 
of a moderate sensorineural hearing loss in the right ear, 
and a severe sensorineural hearing loss in the left ear.  
Under such circumstances, the 50 percent evaluation currently 
in effect for the veteran's service-connected bilateral 
defective hearing is appropriate, and an increased rating is 
not warranted.  38 C.F.R. § 4.85, 4.86(a) and Part 4, 
Code 6100 (2003).

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that such ratings 
for compensation may be assigned where the schedular rating 
is less that total when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the aforementioned purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from a common etiology or 
a single accident are to be considered as one disability.  
38 C.F.R. §§ 3.340, 4.16 (2003). 

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience as a machinist 
administrator, and last worked in July 1990.  The veteran's 
service-connected disabilities consist of bilateral defective 
hearing and tinnitus.  

As noted above, the veteran is in receipt of a 50 percent 
evaluation for service-connected bilateral defective hearing, 
and a 10 percent evaluation for service-connected tinnitus, 
for a combined evaluation of 60 percent.  Inasmuch as the 
veteran's hearing loss and tinnitus result from a common 
etiology (i.e., inservice noise exposure), he clearly meets 
the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
What remains to be demonstrated is whether the veteran's 
service-connected disabilities, when taken in conjunction 
with his education and occupational experience, are 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  

In that regard, it is apparent that, in addition to the 
veteran's various service-connected disabilities, he suffers 
from other, fairly significant nonservice-connected 
disabilities.  Nonetheless, based on a review of the entire 
evidence of record, the veteran's service-connected 
disabilities, and, in particular, his severe hearing loss, 
appear to be the primary reason for his current 
unemployability.  While following a VA audiometric 
examination in April 2002, a VA audiologist was of the 
opinion that the veteran was "employable," he nonetheless 
conceded that, due to the veteran's service-connected hearing 
loss, he would suffer from some "hampering" of everyday 
activities, in particular telephone conversation and the 
enjoyment of television and radio.  The veteran's private 
physician, in correspondence of September 2002, indicated 
that, due to the severity of the veteran's hearing loss, he 
would be unable to work in any normal atmosphere without 
putting himself or others in danger.  That same physician, in 
October 2002, offered his opinion that the veteran was 
unemployable due to his severe hearing loss.  

The Board notes that, following a review of the entire 
evidence of record, a VA physician, in November 2002, was of 
the opinion that the veteran's bilateral sensorineural 
hearing loss and tinnitus would have an impact on his ability 
to perform both physical and sedentary work.  Under such 
circumstances, and with the resolution of all reasonable 
doubt in the veteran's favor, the Board is of the opinion 
that the veteran's service-connected hearing loss and 
tinnitus, in and of themselves, are sufficient to preclude 
his participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability is warranted.  



ORDER

An evaluation in excess of 50 percent for bilateral defective 
hearing is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted, subject to those regulations governing the payment 
of monetary benefits.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



